Case: 13-15007   Date Filed: 07/31/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 13-15007
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:13-cr-14008-KMM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ALLEN RAMDATT,
a.k.a. Kenneth Molloy,

                                                           Defendant-Appellant.
                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (July 31, 2014)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-15007       Date Filed: 07/31/2014       Page: 2 of 3


       Allen Ramdatt, having pleaded guilty to illegal reentry into the United States

by a deported alien, in violation of 8 U.S.C. § 1326(a) and (b)(2), appeals his

sentence of 30 months’ imprisonment, imposed to run consecutively to an

undischarged state sentence. Ramdatt argues his sentence is procedurally

unreasonable. Upon review, 1 we reject Ramdatt’s argument and affirm his

sentence.

       Ramdatt argues his sentence is procedurally unreasonable because the

district court failed to explain its reasons for imposing it consecutively to the state

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (describing “fail[ure]

to adequately explain the chosen sentence” as a “significant procedural error”).

This argument is without merit because the district court expressly stated that it

had “considered the statements of all parties, the presentence report, which

contains the advisory guidelines, and the statutory factors as set forth in [18 U.S.C.

§] 3553(a).” Ramdatt rejects this explanation as “a simple pro forma

acknowledgement of § 3553(a),” but we approved a materially identical statement

in United States v. Alfaro-Moncada. 607 F.3d 720, 735 (11th Cir. 2010); see also

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (“[N]othing in Booker

or elsewhere requires the district court to state on the record that it has explicitly
       1
         We review the reasonableness of a sentence, including whether it is imposed
consecutive to or concurrent with another sentence, for abuse of discretion. See United States v.
Bonilla, 579 F.3d 1233, 1244-45 (11th Cir. 2009). “The party challenging the sentence bears the
burden of establishing that the sentence is unreasonable.” United States v. Bane, 720 F.3d 818,
824 (11th Cir. 2013) (internal quotation marks omitted).


                                                2
               Case: 13-15007       Date Filed: 07/31/2014   Page: 3 of 3


considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.”). The district court’s explanation of the sentence it imposed was

sufficient to show that it had “considered the parties’ arguments and ha[d] a

reasoned basis for [its] own legal decisionmaking authority,” and it is therefore

sufficient for our review. United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir.

2008) (internal quotation marks omitted). This is particularly true given that the

district court’s decision was consistent with the Sentencing Guidelines’ preference

for consecutive terms of imprisonment for sentences imposed at different times.

See United States v. Ballard, 6 F.3d 1502, 1506 (11th Cir. 1993) (recognizing this

preference); see also Livesay, 525 F.3d at 1090 (“Generally, when sentencing

within the advisory Guidelines range, the district court is not required to give a

lengthy explanation for its sentence if the case is typical of those contemplated by

the Sentencing Commission.”). Neither of Ramdatt’s arguments for leniency

(specifically, that he desired to return to his family and that it would cost the

United States more to imprison him for a longer time) necessitated further

discussion by the district court.

      Accordingly, we conclude that the sentence the district court imposed was

not procedurally unreasonable.

      AFFIRMED.




                                            3